Exhibit 10.5

 

EXECUTION VERSION

 

[g44161kq01i001.jpg]

From:               Citibank, N.A.

Corporate Equity Derivatives

390 Greenwich Street, 1st Floor
New York, NY 10013

February 8, 2019

 

To:                             Tabula Rasa HealthCare, Inc.
228 Strawbridge Drive, Suite 100
Moorestown, NJ 08057
Attention:                                         Chief Financial Officer
Telephone No.:            
Facsimile No.:                   (856) 273-0254 (with such fax to be confirmed
by telephone to (888) 974-2763, extension:         )

 

Re:                             Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Citibank, N.A. (“Dealer”) and Tabula Rasa HealthCare, Inc. (“Counterparty”) as
of the Trade Date specified below (the “Transaction”).  This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  Each party further agrees that this Confirmation together with
the Agreement evidence a complete binding agreement between Counterparty and
Dealer as to the subject matter and terms of the Transaction to which this
Confirmation relates, and shall supersede all prior or contemporaneous written
or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
February 7, 2019 (the “Offering Memorandum”) relating to the 1.75% Convertible
Senior Subordinated Notes due 2026 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 285,000,000 (as increased by an aggregate principal amount of USD
40,000,000 pursuant to the exercise by the Initial Purchasers (as defined
herein) of their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
February 12, 2019 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”).  In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern.  The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum.  If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation.  The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties.  Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(h) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3),
any such amendment or supplement will be disregarded for purposes of this
Confirmation (other than as provided in Section 9(h)(ii) below) unless the
parties agree otherwise in writing.

 

--------------------------------------------------------------------------------



 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for (i) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine); (ii) the election of U.S. Dollars as the
Termination Currency; and (iii) the election that the “Cross Default” provisions
of Section 5(a)(vi) of the Agreement shall apply to Dealer with a “Threshold
Amount” of three percent of the shareholders’ equity of Dealer; provided that
(A) “Specified Indebtedness” shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business, (B) the
phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of such Section 5(a)(vi) and (C) the following language shall be
added to the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”) on the Trade
Date.  In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that
no transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement.

 

2.                                      The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

February 8, 2019

 

 

 

Effective Date:

 

The Trade Date

 

 

 

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.0001 per share (Exchange
symbol “TRHC”).

 

 

 

Number of Options:

 

40,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

 

Applicable Percentage:

 

40%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 14.2966.

 

 

 

Strike Price:

 

USD 69.9467

 

 

 

Premium:

 

USD 5,004,800

 

 

 

Premium Payment Date:

 

February 12, 2019

 

2

--------------------------------------------------------------------------------



 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Excluded Provisions:

 

Section 14.04(h) and Section 14.03 of the Indenture.

 

 

 

Procedures for Exercise.

 

 

 

 

 

Conversion Date:

 

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

 

 

 

Free Convertibility Date:

 

August 15, 2025

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Date:

 

February 15, 2026, subject to earlier exercise.

 

 

 

Multiple Exercise:

 

Applicable, as described under “Automatic Exercise” below.

 

 

 

Automatic Exercise:

 

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
in respect of which a “Notice of Conversion” (as defined in the Indenture) that
is effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated February 7, 2019 between Dealer and Counterparty (the
“Base Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

 

 

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before 5:00 p.m. (New York City time)

 

3

--------------------------------------------------------------------------------



 

 

 

on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised of (i) the number of
such Options, (ii) the scheduled first day of the Settlement Averaging Period
and the scheduled Settlement Date, (iii) the Relevant Settlement Method for such
Options, and (iv) if the settlement method for the related Convertible Notes is
not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”); provided that in respect of any
Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
Dealer shall have received a separate notice (the “Notice of Final Settlement
Method”) in respect of all such Convertible Notes before 5:00 p.m. (New York
City time) on the Free Convertibility Date specifying the information required
in clauses (iii) and (iv) above. Counterparty acknowledges its responsibilities
under applicable securities laws, and in particular Section 9 and
Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.

 

 

 

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”

 

4

--------------------------------------------------------------------------------



 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Option:

 

 

 

 

 

(i)             if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

 

 

 

 

(ii)          if Counterparty has elected to settle its conversion obligations
in respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 

 

 

 

 

(iii)       if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

5

--------------------------------------------------------------------------------



 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

 

 

 

 

(i)                                     cash (the “Combination Settlement Cash
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of (A) an amount (the “Daily Combination Settlement Cash
Amount”) equal to the lesser of (1) the product of (x) the Applicable Percentage
and (y) the Specified Cash Amount minus USD 1,000 and (2) the Daily Option
Value, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation in clause (A) above results in zero or
a negative number for any Valid Day, the Daily Combination Settlement Cash
Amount for such Valid Day shall be deemed to be zero; and

 

 

 

 

 

(ii)                                  Shares (the “Combination Settlement Share
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of a number of Shares for such Valid Day (the “Daily
Combination Settlement Share Amount”) equal to (A) (1) the Daily Option Value on
such Valid Day minus the Daily Combination Settlement Cash Amount for such Valid
Day, divided by (2) the Relevant Price on such Valid Day, divided by (B) the
number of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero;

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an

 

6

--------------------------------------------------------------------------------



 

 

 

amount of cash (the “Cash Settlement Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (i) the Daily
Option Value for such Valid Day, divided by (ii) the number of Valid Days in the
Settlement Averaging Period.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

 

 

Make-Whole Adjustment:

 

Notwithstanding anything to the contrary herein, in respect of any exercise of
Options relating to a conversion of Convertible Notes for which additional
Shares will be added to the “Conversion Rate” (as defined in the Indenture) as
determined pursuant to Section 14.03 of the Indenture, the Daily Option Value
shall be calculated as if the Option Entitlement included the Applicable
Percentage of the number of such additional Shares as determined with reference
to the adjustment set forth in such Section 14.03 of the Indenture; provided
that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over
(ii) USD 1,000.

 

 

 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page TRHC <equity> (or any successor thereto).

 

 

 

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the

 

7

--------------------------------------------------------------------------------



 

 

 

Exchange or, if the Shares are not then listed on the Exchange, on the principal
other United States national or regional securities exchange on which the Shares
are then listed or, if the Shares are not then listed on a United States
national or regional securities exchange, on the principal other market on which
the Shares are then listed or admitted for trading. If the Shares are not so
listed or admitted for trading, “Valid Day” means a Business Day.

 

 

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page TRHC <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

 

 

 

Settlement Averaging Period:

 

For any Option:

 

 

 

 

 

(i)                                     if the related Conversion Date occurs
prior to the Free Convertibility Date, the 40 consecutive Valid Days commencing
on, and including, the second Valid Day following such Conversion Date; provided
that if the Notice of Exercise for such Option specifies that Settlement in
Shares or Low Cash Combination Settlement applies to the related Convertible
Note, the Settlement Averaging Period shall be the 80 consecutive Valid Day
period commencing on, and including, the second Valid Day immediately following
such Conversion Date; or

 

 

 

 

 

(ii)                                  if the related Conversion Date occurs on
or following the Free Convertibility Date, the 40 consecutive Valid Days
commencing on, and including, the 41st Scheduled Valid Day immediately prior to
the Expiration Date; provided that if the Notice of Exercise or Notice of Final
Settlement Method, as applicable, for such Option

 

8

--------------------------------------------------------------------------------



 

 

 

specifies that Settlement in Shares or Low Cash Combination Settlement applies
to the related Convertible Note, the Settlement Averaging Period shall be the 80
consecutive Valid Days commencing on, and including, the 81st Scheduled Valid
Day immediately prior to the Expiration Date.

 

 

 

Settlement Date:

 

For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3.                                      Additional Terms applicable to the
Transaction.

 

Adjustments applicable to the Transaction:

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth

 

9

--------------------------------------------------------------------------------



 

 

 

sentence of the first paragraph of Section 14.04(c) of the Indenture or the
fourth sentence of Section 14.04(d) of the Indenture).

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction.

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:

 

 

 

 

 

(i)                                     if the Calculation Agent in good faith
disagrees with any adjustment to the Convertible Notes that involves an exercise
of discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture, Section 14.07 of the
Indenture or any supplemental indenture entered into thereunder or in connection
with any proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment was made to any Convertible Note under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event;

 

 

 

 

 

(ii)                                  in connection with any Potential
Adjustment Event as a result of an event or condition set forth in
Section 14.04(b) of the Indenture or Section 14.04(c) of the Indenture where, in
either case, the period for determining “Y” (as such term is used in
Section 14.04(b) of the Indenture) or “SP0” (as such term is used in
Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement

 

10

--------------------------------------------------------------------------------



 

 

 

or payment for the Transaction as appropriate to reflect the costs (including,
but not limited to, hedging mismatches and market losses) and expenses incurred
by Dealer in connection with its hedging activities customary for transactions
of this type as a result of such event or condition not having been publicly
announced prior to the beginning of such period; and

 

 

 

 

 

(iii)                               if any Potential Adjustment Event is
declared and (a) the event or condition giving rise to such Potential Adjustment
Event is subsequently amended, modified, cancelled or abandoned, (b) the
“Conversion Rate” (as defined in the Indenture) is otherwise not adjusted at the
time or in the manner contemplated by the relevant Dilution Adjustment Provision
based on such declaration or (c) the “Conversion Rate” (as defined in the
Indenture) is adjusted as a result of such Potential Adjustment Event and
subsequently re-adjusted (each of clauses (a), (b) and (c), a “Potential
Adjustment Event Change”) then, in each case, the Calculation Agent shall have
the right to adjust any variable relevant to the exercise, settlement or payment
for the Transaction as appropriate to reflect the costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer in connection with its hedging activities customary for transactions of
this type as a result of such Potential Adjustment Event Change.

 

 

 

Dilution Adjustment Provisions:

 

Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

 

 

Tender Offers:

 

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

 

 

Consequences of Merger Events /
Tender Offers:

 

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and

 

11

--------------------------------------------------------------------------------



 

 

 

any other variable relevant to the exercise, settlement or payment for the
Transaction, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s sole election.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i)                                     Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the

 

12

--------------------------------------------------------------------------------



 

 

 

Trade Date” and (b) inserting the following two phrases at the end of such
Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 

 

 

 

(ii)                                  Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer. All calculations by Determining
Party shall be made in good faith and in a commercially reasonable manner.
Following any calculation by Determining Party, upon written request by
Counterparty, Determining Party will provide to Counterparty a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation, it being
understood that in no event will Determining Party be obligated to share with
Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it in making such calculation or any
information that is subject to an obligation not to disclose such information.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.                                      Calculation Agent.

 

Dealer; provided that (x) the Calculation Agent shall make all calculations,
adjustments and determinations in good faith and in a commercially reasonable
manner, and (y) (i) if an Event of Default pursuant to Section 5(a)(vii) of the
Agreement has occurred and is continuing with respect to Dealer or (ii) if
(A) any other Event of Default has occurred and is continuing with respect to
Dealer and (B) the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five (5) Exchange Business Days following notice to
the Calculation Agent by                

 

13

--------------------------------------------------------------------------------



 

 

 

Counterparty of such failure, then in the case of each of clauses (i) and (ii),
the Calculation Agent shall be a leading dealer in equity derivatives designated
in good faith by Counterparty for so long as such Event of Default is
continuing.

 

 

 

5.                                      Account Details.

 

 

 

 

 

(a)

Account for payments to Counterparty:

 

 

 

 

 

 

 

 

 

 

Account for delivery of Shares to Counterparty:

 

 

 

To be advised in writing

 

 

(b)

Account for payments to Dealer:

 

 

 

 

 

 

 

Account for delivery of Shares from Dealer:

 

 

 

To be provided by Dealer

 

 

6.                                    Offices.

 

 

(a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

 

(b)

The Office of Dealer for the Transaction is: New York

 

 

7.                                      Notices.

 

 

(a)

Address for notices or communications to Counterparty:

 

 

 

Tabula Rasa HealthCare, Inc.

 

228 Strawbridge Drive, Suite 100

 

Moorestown, NJ 08057

 

Attention:                                         Chief Financial Officer

 

Telephone No.:            

 

Facsimile No.:                   (856) 273-0254 (with such fax to be confirmed
by telephone to (888) 974-2763, extension:         )

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

Citibank, N.A.

 

Corporate Equity Derivatives

 

390 Greenwich Street, 1st Floor

 

New York, NY 10013

 

Attn: Equity Derivatives

 

Telephone: 212-723-5770

 

Email: eq.us.corporates.middle.office@citi.com

 

14

--------------------------------------------------------------------------------



 

8.                                      Representations and Warranties of
Counterparty.

 

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
February 7, 2019, among Counterparty and Citigroup Global Markets Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representatives of the
Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein
except to the extent that such representations and warranties, if not true or
correct, would not have a material adverse effect on the power or ability of
Counterparty to execute and deliver this Confirmation or to perform its
obligations hereunder. Counterparty hereby further represents and warrants to
Dealer on the date hereof and on and as of the Premium Payment Date that:

 

(a)                                 Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of the Transaction; such execution, delivery and performance have been duly
authorized by all necessary corporate action on Counterparty’s part; and this
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)                                 Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to which Counterparty or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)                                  No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act or state securities laws.

 

(d)                                 Counterparty is not and, after consummation
of the transactions contemplated hereby, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(e)                                  Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).

 

(f)                                   Each of it and its affiliates is not, on
the date hereof, in possession of any material non-public information with
respect to Counterparty or the Shares.

 

(g)                                  No state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(h)                                 Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will

 

15

--------------------------------------------------------------------------------



 

exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD 50 million.

 

(i)                                     The assets of Counterparty do not
constitute “plan assets” under the Employee Retirement Income Security Act of
1974, as amended, the Department of Labor Regulations promulgated thereunder or
similar law.

 

9.                                      Other Provisions.

 

(a)                                 Opinions. Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, with respect to the
matters set forth in Sections 8(a) through (c) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

(b)                                 Repurchase Notices. Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 20.0 million (in the case of the first such notice) or
(ii) thereafter more than 700,000 less than the number of Shares included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person incurs, as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall be relieved from liability to the extent
that the Indemnified Person fails promptly to notify Counterparty of any action
commenced against it in respect of which indemnity may be sought hereunder, but
only to the extent that Counterparty’s rights and defenses are adversely
affected. Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are

 

16

--------------------------------------------------------------------------------



 

not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

(c)                                  Regulation M. Counterparty is not on the
Trade Date engaged in a distribution, as such term is used in Regulation M under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than a distribution meeting the requirements
of the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation. Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                  Transfer or Assignment.

 

(i)                                     Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that Dealer may impose, including but not limited, to the
following conditions:

 

(A)                               With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(m) or
9(r) of this Confirmation;

 

(B)                               Any Transfer Options shall only be transferred
or assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended);

 

(C)                               Such transfer or assignment shall be effected
on terms, including any reasonable undertakings by such third party (including,
but not limited to, an undertaking with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are requested
and reasonably satisfactory to Dealer;

 

(D)                               Dealer will not, as a result of such transfer
or assignment, be required to pay the transferee or assignee on any payment date
an amount under Section 2(d)(i)(4) of the Agreement greater than an amount that
Dealer would have been required to pay to Counterparty in the absence of such
transfer or assignment;

 

(E)                                An Event of Default, Potential Event of
Default or Termination Event will not occur as a result of such transfer and
assignment;

 

(F)                                 Without limiting the generality of clause
(B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

17

--------------------------------------------------------------------------------



 

(G)                               Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(ii)                                 Dealer may, without Counterparty’s consent,
transfer or assign all or any part of its rights or obligations under the
Transaction (A) to any affiliate of Dealer (1) that has a long-term issuer
rating that is equal to or better than Dealer’s credit rating at the time of
such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate
parent, or (B) to any other third party with a long-term issuer rating equal to
or better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by S&P Global Ratings or its successor (“S&P”), or A3 by
Moody’s Investors Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer; provided that in the
case of each of clauses (A) and (B) above Counterparty will not, as a result of
such transfer or assignment, be required to pay to the transferee or assignee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Counterparty would have been required to pay to Dealer in
the absence of such transfer or assignment. If at any time at which (A) the
Section 16 Percentage exceeds 8.5%, (B) the Option Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates or any other
person subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Dealer is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the
rules and regulations thereunder results in a higher number, such higher number)
and (B) the denominator of which is the number of Shares outstanding on such
day. The “Option Equity Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns,

 

18

--------------------------------------------------------------------------------



 

constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its reasonable discretion. The “Applicable Share Limit” means a
number of Shares equal to (A) the minimum number of Shares that could give rise
to reporting or registration obligations (other than any Schedule 13D or
Schedule 13G filing under the Exchange Act) or other requirements (including
obtaining prior approval from any person or entity) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

(iii)                             Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

(f)                                   Staggered Settlement. If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s hedging activities hereunder, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on any Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (the first of which will be
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(iii)                              if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as the case may be, will apply on each Staggered Settlement
Date, except that the Shares otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

(g)                                  [Reserved]

 

(h)                                 Additional Termination Events.

 

(i)                                     Notwithstanding anything to the contrary
in this Confirmation if an event of default with respect to Counterparty occurs
under the terms of the Convertible Notes as set forth in Section 6.01 of the
Indenture, then such event of default shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement

 

19

--------------------------------------------------------------------------------



 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, the occurrence of an Amendment Event shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement. “Amendment Event” means that
Counterparty amends, modifies, supplements, waives or obtains a waiver in
respect of any term of the Indenture or the Convertible Notes governing the
principal amount, coupon, maturity, repurchase obligation of Counterparty, any
term relating to conversion of the Convertible Notes (including changes to the
conversion rate, conversion rate adjustment provisions, conversion settlement
dates or conversion conditions), or any term that would require consent of the
holders of not less than 100% of the principal amount of the Convertible Notes
to amend (other than, in each case, any amendment or supplement (x) pursuant to
Section 10.01(h) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture), in each case,
without the consent of Dealer.

 

(iii)                               Notwithstanding anything to the contrary in
the Equity Definitions, if as a result of an Extraordinary Event, the
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction (or portions thereof) being the Affected
Transaction and Counterparty being the sole Affected Party) shall be deemed to
occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions,
Section 6 of the Agreement shall apply to such Affected Transaction.

 

(iv)                              Promptly (but in any event within five
Scheduled Trading Days) following any repurchase of Convertible Notes, including
without limitation pursuant to Section 15.02 of the Indenture in connection with
a “Fundamental Change” (as defined in the Indenture), Counterparty shall notify
Dealer in writing of such repurchase and the number of Convertible Notes so
repurchased (any such notice, a “Repurchase Notice”); provided that any
“Repurchase Notice” delivered to Dealer pursuant to the Base Call Option
Confirmation shall be deemed to be a Repurchase Notice pursuant to this
Confirmation and the terms of such Repurchase Notice shall apply, mutatis
mutandis, to this Confirmation. Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of (x) any Repurchase
Notice, within the applicable time period set forth in the preceding sentence,
and (y) a written representation and warranty by Counterparty that, as of the
date of such Repurchase Notice, Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares, shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Repurchase Notice and the related written representation and
warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Repurchase Notice (which in no event shall be earlier than the
related settlement date for such Convertible Notes) as an Early Termination Date
with respect to the portion of this Transaction corresponding to a number of
Options (the “Repurchase Options”) equal to the lesser of (A) (x) the number of
such Convertible Notes specified in such Repurchase Notice minus (y) the number
of “Repurchase Options” (as defined in the Base Call Option Confirmation), if
any, that relate to such Convertible Notes (and for the purposes of determining
whether any Options under this Confirmation or under, and as defined in, the
Base Call Option Confirmation will be among the Repurchase Options hereunder or
under, and as defined in, the Base Call Option Confirmation, the number of
Convertible Notes specified in such Repurchase Notice shall be allocated first
to the Base Call Option Confirmation until all Options thereunder are exercised
or terminated) and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the Agreement
as if (1) an Early Termination Date

 

20

--------------------------------------------------------------------------------



 

had been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

 

(i)                                     Amendments to Equity Definitions.

 

(i)                                     Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) inserting “(1)” immediately following the
word “means” in the first line thereof and (2) inserting immediately prior to
the semi-colon at the end of subsection (B) thereof the following words: “or
(2) the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer”.

 

(ii)                                  Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

(iii)                               Section 12.9(b)(vi) of the Equity
Definitions is hereby amended by (1) adding the word “or” immediately before
subsection “(B)”, (2) deleting the comma at the end of subsection (A),
(3) deleting subsection (C) in its entirety, (4) deleting the word “or”
immediately preceding subsection (C) and (5) replacing the words “either party”
in the last sentence of such Section with “Dealer”.

 

(j)                                    No Setoff.  Neither party shall have the
right to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.

 

(k)                                 Alternative Calculations and Payment on
Early Termination and on Certain  Extraordinary Events.  If (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or (b) the
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination
Alternative:                                                                       
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of

 

21

--------------------------------------------------------------------------------



 

the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

Share Termination Delivery Property:                                      A
number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit
Price:                                                                               
The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

Share Termination Delivery
Unit:                                                             One Share or,
if the Shares have changed into cash or any other property or the right to
receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

 

Failure to
Deliver:                                                                                                                                               
Applicable

 

Other applicable
provisions:                                                                                        
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

(l)                                     Waiver of Jury Trial.  Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to the

 

22

--------------------------------------------------------------------------------



 

Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(m)                             Registration.  Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, based upon the advice of
counsel, the Shares (“Hedge Shares”) acquired by Dealer for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its sole reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this paragraph shall apply at the election
of Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the then-current market price on such Exchange Business
Days, and in the amounts and at such time(s), requested by Dealer.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(o)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Valid Day or Valid Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the Options hereunder, if Dealer reasonably
determines, in its discretion, that such action is reasonably necessary or
appropriate to preserve Dealer’s commercially reasonable hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect purchases of Shares in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer; provided that in no
event shall Dealer have the right to so postpone or add any Valid Day(s) or any
such other date beyond the 80th Valid Day immediately following the last Valid
Day of the relevant Settlement Averaging Period (determined without regard to
this Section 9(o)).

 

(p)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(q)                                 Securities Contract; Swap Agreement.  The
parties hereto intend for (i) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the

 

23

--------------------------------------------------------------------------------



 

protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.  To the extent that 12 U.S.C. Section 1821 is
applicable to the Transaction and Dealer, it is the intention of the parties
that (a) the Transaction shall constitute a “qualified financial contract”
within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a
Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement constitute
rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

(r)                                    Notice of Certain Other Events.
Counterparty covenants and agrees that:

 

(i)                                     promptly following the public
announcement of the results of any election by the holders of Shares with
respect to the consideration due upon consummation of any Merger Event,
Counterparty shall give Dealer written notice of (x) the weighted average of the
types and amounts of consideration received by holders of Shares upon
consummation of such Merger Event or (y) if no holders of Shares affirmatively
make such election, the types and amounts of consideration actually received by
holders of Shares (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such Merger Event is
consummated; and

 

(ii)                                 (A) Counterparty shall give Dealer
commercially reasonable advance (but in no event less than one Exchange Business
Day) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Notes in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

(s)                                   Wall Street Transparency and
Accountability Act.  In connection with Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), the parties hereby agree
that neither the enactment of WSTAA or any regulation under the WSTAA, nor any
requirement under WSTAA or an amendment made by WSTAA, shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(t)                                    Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the Expiration Date, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to adjust its hedge position
with respect to the Transaction; (B) Dealer and its affiliates also may be
active in the market for Shares other than in connection with hedging activities
in relation to the Transaction; (C) Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
securities of Issuer shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the
Relevant Prices; and (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the Relevant Prices, each in a manner that may be adverse to Counterparty.

 

(u)                                 Early Unwind. In the event the sale of the
“Option Securities” (as defined in the Purchase Agreement) is not consummated
with the Initial Purchasers for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00

 

24

--------------------------------------------------------------------------------



 

p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.  Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

(v)                                 Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(w)                               Jurisdiction. Section 13(b)(i)(2) of the
Agreement is hereby amended by replacing the word “non-exclusive” with the word
“exclusive” in the second line thereof.

 

(x)                                 U.S. QFC Mandatory Contractual Requirements.

 

(i)                                     Limitation on Exercise of Certain
Default Rights Related to a Dealer Affiliate’s Entry Into Insolvency
Proceedings.  Notwithstanding anything to the contrary in this Confirmation or
any other agreement, the parties hereto expressly acknowledge and agree that
subject to Section 9(x)(ii), Counterparty shall not be permitted to exercise any
Default Right against Dealer with respect to this Confirmation or any other
Relevant Agreement that is related, directly or indirectly, to a Dealer
Affiliate becoming subject to an Insolvency Proceeding.

 

(ii)                                  General Creditor Protections.  Nothing in
Section 9(x)(i) shall restrict the exercise by Counterparty of any Default Right
against Dealer with respect to this Confirmation or any other Relevant Agreement
that arises as a result of:

 

(A)                               Dealer becoming subject to an Insolvency
Proceeding; or

 

(B)                               Dealer not satisfying a payment or delivery
obligation pursuant to (x) this Confirmation or any other Relevant Agreement, or
(y) another contract between Dealer and Counterparty that gives rise to a
Default Right under this Confirmation or any other Relevant Agreement.

 

(iii)                               Burden of Proof.  After a Dealer Affiliate
has become subject to an Insolvency Proceeding, if Counterparty seeks to
exercise any Default Right with respect to this Confirmation or any other
Relevant Agreement, Counterparty shall have the burden of proof, by clear and
convincing evidence, that the exercise of such Default Right is permitted
hereunder or thereunder.

 

(iv)                              General Conditions

 

(A)                               Effective Date.  The provisions set forth in
this Section 9(x) will come into effect on the later of the Applicable
Compliance Date and the date of this Confirmation.

 

(B)                               Prior Adherence to the U.S. Protocol.  If
Dealer and Counterparty have adhered to the ISDA U.S. Protocol prior to the date
of this Confirmation, the terms of the

 

25

--------------------------------------------------------------------------------



 

ISDA U.S. Protocol shall be incorporated into and form a part of this
Confirmation and shall replace the terms of this Section 9(x).  For purposes of
incorporating the ISDA U.S. Protocol, Dealer shall be deemed to be a Regulated
Entity, Counterparty shall be deemed to be an Adhering Party and the Agreement
shall be deemed to be a Protocol Covered Agreement.

 

(C)                               Subsequent Adherence to the U.S. Protocol. 
If, after the date of this Confirmation, both Dealer and Counterparty shall have
become adhering parties to the ISDA U.S. Protocol, the terms of the ISDA U.S.
Protocol will supersede and replace this Section 9(x).

 

(v)                                 Definitions.  For the purposes of this
Section 9(x), the following definitions apply:

 

“Applicable Compliance Date” with respect to this Confirmation shall be
determined as follows: (a) if Counterparty is an entity subject to the
requirements of the QFC Stay Rules, January 1, 2019, (b) if Counterparty is a
Financial Counterparty (other than a Small Financial Institution) that is not an
entity subject to the requirements of the QFC Stay Rules, July 1, 2019 and
(c) if Counterparty is not described in clause (a) or (b), January 1, 2020.

 

“BHC Affiliate” has the same meaning as the term “affiliate” as defined in, and
shall be interpreted in accordance with, 12 U.S.C. 1813(w) and 12 U.S.C.
1841(k).

 

“Credit Enhancement” means, with respect to this Confirmation or any other
Relevant Agreement, any credit enhancement or other credit support arrangement
in support of the obligations of Dealer or Counterparty hereunder or thereunder
or with respect hereto or thereto, including any guarantee or collateral
arrangement (including any pledge, charge, mortgage or other security interest
in collateral or title transfer arrangement), trust or similar arrangement,
letter of credit, transfer of margin or any similar arrangement.

 

“Dealer Affiliate” means, with respect to Dealer, a BHC Affiliate of that party.

 

“Default Right” means, with respect to this Confirmation (including the
Transaction) or any other Relevant Agreement, any:

 

(i) right of a party, whether contractual or otherwise (including, without
limitation, rights incorporated by reference to any other contract, agreement,
or document, and rights afforded by statute, civil code, regulation, and common
law), to liquidate, terminate, cancel, rescind, or accelerate such agreement or
transactions thereunder, set off or net amounts owing in respect thereto (except
rights related to same-day payment netting), exercise remedies in respect of
collateral or other credit support or property related thereto (including the
purchase and sale of property), demand payment or delivery thereunder or in
respect thereof (other than a right or operation of a contractual provision
arising solely from a change in the value of collateral or margin or a change in
the amount of an economic exposure), suspend, delay, or defer payment or
performance thereunder, or modify the obligations of a party thereunder, or any
similar rights; and

 

(ii) right or contractual provision that alters the amount of collateral or
margin that must be provided with respect to an exposure thereunder, including
by altering any initial amount, threshold amount, variation margin, minimum
transfer amount, the margin value of collateral, or any similar amount, that
entitles a party to demand the return of any collateral or margin transferred by
it to the other party or a custodian or that modifies a transferee’s right to
reuse collateral or margin (if such right previously existed), or any similar
rights, in

 

26

--------------------------------------------------------------------------------



 

each case, other than a right or operation of a contractual provision arising
solely from a change in the value of collateral or margin or a change in the
amount of an economic exposure; but

 

(iii) solely with respect to Section 9(x), does not include any right under a
contract that allows a party to terminate the contract on demand or at its
option at a specified time, or from time to time, without the need to show
cause.

 

“Financial Counterparty” has the meaning given to such term in, and shall be
interpreted in accordance with, 12 C.F.R. 252.81, 12 C.F.R. 382.1 and 12 C.F.R.
47.2.

 

“Insolvency Proceeding” means a receivership, insolvency, liquidation,
resolution, or similar proceeding.

 

“ISDA U.S. Protocol” means the ISDA 2018 U.S. Resolution Stay Protocol, as
published by ISDA on July 31, 2018.

 

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.81–8 (the
“Federal Reserve Rule”), 12 C.F.R. 382.1-7 (the “FDIC Rule”) and 12 C.F.R.
47.1-8 (the “OCC Rule”), respectively.  All references herein to the specific
provisions of the Federal Reserve Rule, the FDIC Rule and the OCC Rule shall be
construed, with respect to Dealer, to the particular QFC Stay Rule(s) applicable
to it.

 

“Relevant Agreement” means this Confirmation (including the Transaction) and any
Credit Enhancement relating hereto or thereto.

 

“Small Financial Institution” has the meaning given to such term in, and shall
be interpreted in accordance with, 12 C.F.R. 252.81, 12 C.F.R. 382.1 and 12
C.F.R. 47.2.

 

(y)                                 Certain Tax Considerations.

 

(i)                                     Dealer makes the following
representations to Counterparty: it is a corporation (as that term is defined in
Section 7701(a)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”)) and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Code).  It is “exempt” within the meaning of U.S.
Treasury Regulations Sections 1.6041-3(p) and 1.6049-4(c) from information
reporting on Form 1099 and backup withholding.

 

(ii)                                  Dealer agrees to deliver to Counterparty a
valid, accurate and complete U.S. Internal Revenue Service Form W-9 (or any
successor form) and any required attachments thereto (A) upon execution of this
Confirmation, (B) promptly upon reasonable demand by Counterparty and
(C) promptly upon learning that any Form W-9 (or any successor thereto)
previously provided by Dealer has become obsolete, invalid or incorrect.

 

(iii)                               Counterparty makes the following
representation to Dealer: it is a corporation (as that term is defined in
Section 7701(a)(3) of the Code) and is a “United States person” (as that term is
defined in Section 7701(a)(30) of the Code). It is “exempt” within the meaning
of U.S. Treasury Regulations Sections 1.6041-3(p) and 1.6049-4(c) from
information reporting on Form 1099 and backup withholding.  Counterparty agrees
to deliver to Dealer a valid, accurate and complete U.S. Internal Revenue
Service Form W-9 (or any successor form) and any required attachments thereto
(A) upon execution of this Confirmation, (B) promptly upon reasonable demand by
Dealer and (C) promptly upon learning that any Form W-9 (or any successor
thereto) previously provided by Counterparty has become obsolete, invalid or
incorrect.

 

27

--------------------------------------------------------------------------------



 

(z)                                  Withholding Tax imposed on payments to
non-U.S. counterparties under the United States Foreign Account Tax Compliance
Act.  “Indemnifiable Tax” as defined in Section 14 of the Agreement shall not
include any U.S. federal withholding tax imposed or collected pursuant to
Sections 1471 through 1474 of the Code, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(aa)                          871(m).  The parties agree that the definitions
and provisions contained in the 2015 Section 871(m) Protocol, as published by
ISDA, are incorporated into and apply to the Agreement solely for purposes of
this Confirmation as if set forth in full herein.

 

28

--------------------------------------------------------------------------------



 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.

 

 

 

Very truly yours,

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ James Heathcote

 

 

Authorized Signatory

 

 

Name: James Heathcote

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the Trade Date:

 

 

 

 

 

Tabula Rasa HealthCare, Inc.

 

 

 

 

 

By:

/s/ Brian W. Adams

 

 

Authorized Signatory

 

 

Name: Brian W. Adams

 

 

 

--------------------------------------------------------------------------------